647 F.3d 533 (2011)
The ARCHDIOCESE OF MILWAUKEE SUPPORTING FUND, INC., On Behalf of Itself and All Others Similarly Situated, Plaintiff-Appellant,
v.
HALLIBURTON CO.; David J. Lesar, Defendants-Appellees.
No. 08-11195.
United States Court of Appeals, Fifth Circuit.
July 20, 2011.
Caryl L. Boies (argued), Sashi Bach Boruchow, Carl E. Goldfarb, Boies, Schiller & Flexner, L.L.P., Fort Lauderdale, FL, David Boies, Boies, Schiller & Flexner, L.L.P., Armonk, NY, for Plaintiff-Appellant.
Robb L. Voyles, Jessica B. Pulliam, Baker Botts, L.L.P., Dallas, TX, Scott Daniel Powers, Baker Botts, L.L.P., Austin, TX, David D. Sterling (argued), Baker Botts, L.L.P., Houston, TX, for Defendant-Appellee Halliburton Company.
Robert Alan York, Donald Everett Godwin, Managing Sr. Counsel, Jenny LaNell Martinez, Godwin Ronquillo, P.C., Dallas, TX, for Defendant-Appellee David J. Lesar.
Before REAVLEY, CLEMENT and SOUTHWICK, Circuit Judges.
Prior report: 2008 WL 4791492.
*534 PER CURIAM:
This court's opinion denying class certification at 597 F.3d 330 has been vacated by the Supreme Court in Erica P. John Fund, Inc., f/k/a Archdiocese of Milwaukee Supporting Fund, Inc. v. Halliburton Co., et al., ___ U.S. ___, 131 S.Ct. 2179, 180 L.Ed.2d 24 (2011), holding that plaintiff does not need to prove loss causation in order to obtain class certification.
Therefore the district court's judgment is reversed and the case is remanded to the district court for further proceedings or decision.
REVERSED and REMANDED.